Order filed November 23, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00532-CV
                                    ____________

                        DINISHA EDWARDS, Appellant

                                        V.

                                QIN YU, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1173877

                                    ORDER

      Appellant’s brief was due November 1, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 23,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.